NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 13-1179
                               ___________

                             GLES INC, f/t/a
                                 other Sweet Oil Company

                                     v.

         MK REAL ESTATE DEVELOPER & TRADE COMPANY;
              MANINDER KOHLI; HARMEET KOHLI,
                                            Appellants
              ____________________________________

              On Appeal from the United States District Court
                       for the District of New Jersey
                   (D.C. Civil Action No. 08-cv-01447)
              Magistrate Judge: Honorable Karen M. Williams
               ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               June 25, 2013
        Before: AMBRO, HARDIMAN and ALDISERT, Circuit Judges

                       (Opinion filed: June 27, 2013)
                              ___________

                                OPINION
                               ___________

PER CURIAM




                                     1
       Maninder Kohli and Harmeet Kohli (the “Kohlis”) appeal an order denying as

untimely their motion filed pursuant to Federal Rule of Civil Procedure 60(b). For the

reasons that follow, we will affirm.

       In March 2008, GLeS, Inc., d/b/a Sweet Oil Company (“Sweet Oil”), a gasoline

wholesale distributor, filed a complaint alleging that the Kohlis, who operate retail

gasoline businesses, failed to pay several invoices for gasoline purchases and branding

costs. The Kohlis filed a counterclaim, asserting that Sweet Oil did not properly credit

them with branding incentives after they converted two gas stations to the “BP” brand.

The case proceeded to a bench trial before a Magistrate Judge. On May 9, 2011, the

Magistrate Judge entered judgment in favor of Sweet Oil in the amount of $244,210.97,

and ruled against the Kohlis on their counterclaim. Gles, Inc. v. MK Real Estate

Developer & Trade Co., 2011 WL 1769818 (D.N.J. May 6, 2011) (not precedential).

Shortly thereafter, Sweet Oil filed a motion for attorneys’ fees and costs.1 On June 21,

2011, the Magistrate Judge granted that motion and entered an amended judgment in

favor of Sweet Oil in the amount of $302,671.79.

       On June 20, 2012, the Kohlis filed a motion pursuant to Rule 60(b), arguing that

the judgment against them should be vacated based on “newly discovered evidence” and

1
  While Sweet Oil’s motion for attorneys’ fees and costs was pending, the Kohlis filed a
notice of appeal. We affirmed the judgment of the District Court. GLeS, Inc. v. MK
Real Estate Developer & Trade Co., 2013 WL 240436 (3d Cir. Jan. 23, 2013) (not
precedential); see also McDonnell v. United States, 4 F.3d 1227, 1236 (3d Cir. 1993)
(stating that “[e]ven if a motion for attorneys’ fees is still pending in the district court,
that motion does not constitute a bar to our exercise of jurisdiction under § 1291.”).
                                              2
“fraud, misrepresentation, or misconduct,” by Sweet Oil. See Fed. R. Civ. P. 60(b)(2)

and 60(b)(3). The next month, the Kohlis filed a motion to amend their Rule 60(b)

motion. Notably, the Kohlis did not challenge the award of attorneys’ fees or costs set

forth in the amended judgment. Instead, their argument centered on issues related to the

initial judgment, namely, an allegation that Sweet Oil failed to reveal that it had been

doing business since 2005 under another corporate name, GPM Investments, LLC. The

Magistrate Judge denied the Rule 60(b) motion as untimely filed, and denied the motion

to amend as moot. The Kohlis appealed.

       A Rule 60(b)(2) motion grounded on newly discovered evidence, or a Rule

60(b)(3) motion grounded on fraud, misrepresentation, or misconduct of an adverse party,

must be filed within one year after judgment is entered. See Fed. R. Civ. Pro. 60(c)(1).

Here, the Magistrate Judge entered the judgment on May 6, 2011, and the Kohlis filed

their Rule 60(b) motion challenging that judgment over 13 months later, on June 20,

2012. The one year limitations period was not tolled by the Kohlis’ appeal to this Court,

Moolenaar v. Gov’t of the V.I., 822 F.2d 1342, 1346 n.5 (3d Cir. 1987), nor was it

extended by the entry of the amended judgment awarding attorneys’ fees and costs to

Sweet Oil, see Jones v. Swanson, 512 F.3d 1045, 1049 (8th Cir. 2008) (holding that the

limitations period applicable to Rule 60(b) motions was not affected by an amended

judgment that “left in place the jury’s finding of tort liability and only altered the award

of damages.”).

                                              3
       Under these circumstances, we conclude that the District Court properly

determined that the Kohlis’ Rule 60(b) motion was time-barred. Accordingly, we will

affirm the judgment of the District Court.2




2
 Sweet Oil’s Motion to Strike Appellants’ Appendix and Irrelevant Arguments or,
Alternatively, Motion to Supplement the Record is denied.
                                           4